Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a 371 of PCT/IB2018/055245 07/16/2017, which claims benefit of the foreign application: INDIA IN201721025890 07/20/2017.
2.	Amendment of claim 23 and cancelation of claims 24 and 26 in the amendment filed on 9/28/2021 is acknowledged. Claims 23, 25 and 27-44 are pending in the application.  
Reasons for Allowance

3.	The rejection claim 23 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 9/28/2021.  Since claims 24 and 26 have been canceled, therefore the rejection of claims 24 and 26 under 35 U.S.C. 112 (a) has been obviated herein.
4.	Since Gerber et al. ‘918, Luftensteiner et al. ‘911 and Prasad’s ‘145 do not disclose the instant compositions, therefore they are distinct from the instant invention. Therefore the rejection of claims 23, 25 and 27-44 under 35 U.S.C. 103 (a) has been overcome in the amendment filed on 9/28/2021.  Since claims 24 and 26 have been canceled, therefore the rejection of claims 24 and 26 under 35 U.S.C. 103 (a) has been obviated herein.
5. 	Claims 23, 25 and 27-44 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference  allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

                Conclusion
Any inquiry concerning this communication or earlier communications from the	
examiner should be directed to REI TSANG SHIAO whose telephone number is  (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

November 09, 2021